Citation Nr: 1501930	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  04-16 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left back gunshot wound entrance scar.

2.  Entitlement to an initial compensable evaluation for thoracotomy scars of the mid-axillary line at the level of T4 and T6.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound to Muscle Groups II and III of the left (minor) shoulder, to include whether separate evaluations should be assigned for Muscle Groups II and III.

[The appeal to the issues of entitlement to an initial compensable evaluation for acute myelogenous leukemia (AML) prior to December 31, 2008, and an initial evaluation in excess of 10 percent for a depressive disorder will be the subject of a separate decision.]

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The appellant and Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in July 2009.  The Veteran's widow has been substituted as the Appellant. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2006, the Board, in pertinent part, denied entitlement to service connection for leukemia.  At that same time, the Board remanded for additional development the issues of increased evaluations for the Veteran's left back entrance wound scar, thoracotomy scars, and gunshot wound residuals to Muscle Groups II and III.  

The Veteran appealed the denial of entitlement to service connection for leukemia to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Order, vacated the Board's May 2006 decision to the extent that it denied entitlement to service connection for leukemia, and, in so doing, remanded the matter to the Board for action consistent with a September 2007 Joint Motion for Remand.  

In September 2008, the Board granted entitlement to service connection for acute myelogenous leukemia (AML).  That determination was effectuated in a December 2008 rating decision, which assigned an initial noncompensable evaluation effective from February 27, 2003.  The Veteran subsequently appealed for a higher initial rating.  

While the Veteran's leukemia claim was on appeal to the Court, no action was undertaken with regard to the other issues which were in Remand status.  Accordingly, in September 2008, the Board remanded the issues of entitlement to increased evaluations for the left back entrance wound scar, the thoracotomy scars, and the gunshot wound residuals to Muscle Groups II and III to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development and consideration.  The aforementioned development was subsequently accomplished, and in a February 2012 supplemental statement of the case VA continued the denial of benefits, and returned the file to the Board for further appellate review.  

In May 2012, the Board dismissed the appellant's appeal regarding the issues of entitlement to an evaluation in excess of 40 percent for pleural cavity gunshot wound residuals with reduced vital capacity, and a compensable disability evaluation for healed fractures of the 2nd, 3rd, and 8th ribs, finding that the Veteran had effectively withdrawn those issues.  At that same time, the Board, among other things, remanded for additional development the issues of entitlement to initial compensable evaluations for a gunshot wound entrance scar on the left back and thoracotomy scars at the mid-axillary line at T4 and T6, as well as entitlement to an evaluation in excess of 20 percent for gunshot wound residuals to Muscle Groups II and III, to include the issue of whether separate evaluations should be assigned for those muscle groups.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected gunshot wound entrance scar on the left back was neither tender nor painful, nor was it unstable or poorly nourished with repeated ulceration, or either deep or nonlinear, or covering an area or areas exceeding 6 square inches (39 square centimeters) resulting in limited motion.

2.  The Veteran's service-connected thoracotomy scars of the mid-axillary line at T4 and T6 were neither tender nor painful, nor were they unstable or poorly nourished with repeated ulceration, or either deep or nonlinear, or covering an area or areas exceeding 6 square inches (39 square centimeters) resulting in limited motion.

3.  The Veteran's residuals of gunshot wounds to Muscle Group II of the left (minor) shoulder were productive of a moderately severe Muscle Group II disability.  

4.  The Veteran's residuals of a gunshot wound to Muscle Group III of the left (minor) shoulder were productive of a moderately severe Muscle Group III disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a gunshot wound entrance scar on the left back were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801 7802, 7803, 7804, 7805 (effective prior and subsequent to August 30, 2002, and subsequent to October 23, 2008).

 2.  The criteria for an initial compensable evaluation for thoracotomy scars of the mid-axillary line at T4 and T6 were not met.  38 U.S.C.A. §§ 1155, 5103, 5013A (West 2014); 38 C.F.R. §§ 4.31, 4.118, and Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective prior and subsequent to August 30, 2002, and subsequent to October 23, 2008).

3.  The criteria for a separate 20 percent evaluation, but no more, for the service-connected residuals of a gunshot wound to Muscle Group II of the left (minor) shoulder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.73, and Part 4, Diagnostic Code 5302 (2014).

4.  The criteria for a separate 20 percent evaluation, but no more, for the service-connected residuals of a gunshot wound to Muscle Group III of the left (minor) shoulder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.73, and Part 4, Diagnostic Code 5303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection, initial ratings, and effective dates have been assigned for the Veteran's service-connected gunshot wound entrance scar on the left back and thoracotomy scars, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  

Moreover, as to the issue of an evaluation in excess of 20 percent for the Veteran's residuals of a gunshot wound to Muscle Groups II and III of the left (minor) shoulder, VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the appellant's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's file, which includes his and the appellant's multiple contentions, including those offered during the course of a Travel Board hearing in April 2005, and at a subsequent videoconference hearing in May 2014, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant/Veteran or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings 

The appellant seeks increased evaluations for the Veteran's service-connected gunshot wound entrance scar on the left back and thoracotomy scars, as well as for his residuals of a gunshot wound to Muscle Groups II and III of the left (minor) shoulder.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Staged ratings may also be assigned where a claimant exhibits symptoms of a disability and such symptoms warrant different evaluations.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

General Background

In the present case, a review of service treatment records discloses that in March  1967, the Veteran suffered a gunshot wound to the left chest.  He underwent closure of the anterior wound of exit on the day of injury at a field hospital.  In mid March he underwent a delayed primary closure of his wounds in conjunction with a tube thoracotomy for pneumothorax.  The Veteran subsequently experienced a marked contusion of the left lower lung lobe and an air fluid level, which developed and resolved spontaneously.  On physical examination in mid-April 1967, there were noted healed anterior and posterior chest wounds.  The Veteran's chest was clear to percussion and auscultation.  The Veteran was treated expectantly, and placed on a program of physical therapy, with a recommendation that he be discharged to duty with a P3 profile of 30 days' duration for the purpose of physical rehabilitation.  The pertinent diagnosis noted was gunshot wound to the chest with no nerve or artery involvement.  

In a Clinical Record Cover Sheet dated in mid-April 1967 there were listed diagnoses of an open wound of the left chest with no artery or nerve involvement; an open fracture of the 2nd, 3rd, and 8th ribs, with no artery or nerve involvement; a traumatic pneumothorax secondary to the aforementioned open chest wound; and a left lung contusion, secondary to the aforementioned open wound of the left chest.  The Veteran was noted to have undergone debridement of an open wound of the chest in March 1967, in conjunction with closure of his exit wound with a pectoralis flap.  About five days later the Veteran underwent a closed anterior thoracotomy.  Finally, it was noted that the Veteran had been placed on the seriously ill list after being wounded.  He was removed from that list in early April 1967.

At an October 1968 VA Compensation and Pension examination it was noted that the Veteran had sustained a gunshot wound to his left chest in March 1967 while on active duty in Vietnam.  Reportedly, the missile entered the Veteran's left back approximately at the ninth rib, and exited anteriorly at approximately the fourth rib.  According to the Veteran, this constituted a "sucking" chest wound, for which he was hospitalized and treated with multiple chest tube drainage, in addition to exploratory laparotomy, and some degree of exploratory surgery in the upper anterior chest near the exit wound.  According to the examiner, service records were not available at the time of examination, and the Veteran was unsure of the nature of the surgical intervention.  Reportedly, the Veteran had been hospitalized for a total of 45 days.  Further noted was that, following the first trial of chest tube removal, a recurrent pneumothorax occurred, and the chest tubes were reinserted.  Reportedly, the Veteran was convalescent for a total of 120 days, and was subsequently discharged in May 1968.  According to the Veteran, since his injury, he had experienced continuous left lower anterior chest soreness which seemed to radiate deep into the middle of the chest.  Also noted was some pleuritic chest pain with deep breathing, particularly, in the upper anterior chest.  In the opinion of the Veteran, his respiratory reserve was somewhat diminished, and he became dyspneic quite easily on exertion.  The Veteran denied any cough, hemoptysis, weight loss, or other disabilities secondary to his wound.  

In a December 1968 rating decision it was noted that, on March 11, 1967, the Veteran had been hit by small arms fire, with entry at the posterior ninth rib and an exit wound on the anterior chest near the fourth rib.  Further noted was that the Veteran had reportedly experienced a pneumothorax of the left lung, as well as fractures of the 2nd, 3rd, 8th ribs on the left side.  Reportedly, the Veteran continued to experienced soreness and dyspnea.  There was evidence of entry and exit scars and some loss of the pectoralis major muscle.  Based on the aforementioned, service connection was granted for, among other things, residuals of a gunshot wound to Muscle Group III on the left.  

At the time of the August 2003 rating decision it was noted that while the narrative of the December 1968 rating decision noted the presence of entry and exit wound scars, it failed to evaluate those scars.  Accordingly, it was determined that the December 1968 rating decision constituted clear and unmistakable error.  Based on that finding, and various other pertinent evidence, the August 2003 rating decision awarded service connection for a gunshot wound entrance scar on the left back and thoracotomy scars of the mid-axillary line at T4 and T6, with each scar evaluated as noncompensably disabling effective from May 23, 1968, the date following the Veteran's discharge from service.  In that same rating decision, VA determined that no revision was warranted in the 20 percent disability evaluation assigned for the Veteran's residuals of a gunshot wound to Muscle Group III on the left.  However, the disability in question was revised to include the residuals of a gunshot wound to Muscle Groups II and III on the left.


Gunshot Wound Entrance Scar and Thoracotomy Scars

At the time of the October 1968 VA examination there was noted a one centimeter wound in the posterior axillary line approximately over T9 on the left side, corresponding to the described entrance wound of the missile.  In addition, there were two punctate surgical wounds in the lateral aspect of the Veteran's chest, representing chest tube wounds.  Neurological examination showed the deep tendon reflexes to be within normal limits.  Sensation, motor function, and pathological reflexes were within normal limits.  

On examination by VA in June 2003, the Veteran reported scar formation from a gunshot wound in 1966.  According to the Veteran, he had gunshot wound scars on his left back, as well as on his left anterior chest.  Reportedly, the Veteran experienced "on and off" numbness in all of his scars, in conjunction with a "flare-up" of numbness, which usually occurred in cold weather.  When questioned, the Veteran denied any specific treatment or medication for his condition, and similarly denied any limitation of his activities at home due to his scar condition.  

On physical examination, there was an entrance gunshot wound scar formation on the Veteran's left back area approximately at the T8 level.  The shape of the scar was oval, and it measured 3 by .5 centimeters in size.  The scar showed no tenderness on palpation, its texture was soft, and there was no ulceration, elevation, or keloid formation.  The color of the scar in question was a combination of hypo- and hyperpigmentation, though there was no observable functional limitation present.  Nor was there any evidence of disfigurement.  

Additionally noted during the course of examination were two thoracotomy scars from the Veteran's chest tube placement.  The first scar was located on the left mid-axillary line approximately at the T4 level.  That scar was linear, and negative for tenderness on palpation, though there was a one centimeter depression present within the scar.  No keloid formation was present, and the scar was flesh colored, without any observable functional limitation.  The second thoracotomy scar was located at the mid-axillary line at approximately the T6 level.  That scar was likewise linear, with a soft texture, and no evidence of tenderness on palpation.  Nor was there evidence of any ulcerations or elevations.  The color of the scar was flesh color, without any observable functional limitation.  

At a March 2009 VA scar examination the Veteran denied any limitation secondary to his gunshot wound entrance scar or thoracotomy scars.  Physical examination showed an entrance gunshot wound scar formation at the Veteran's left back area at the level of T8.  The scar was oval shaped, 3 by .5 centimeters in size.  The scar showed no evidence of any tenderness to palpation.  Moreover, its texture was soft, with no ulceration, elevation, or keloid formation.  Nor was there any evidence of adherence to underlying tissue.  The entrance scar was stable and superficial, with no elevation or depression of the surface contour.  There was no evidence of inflammation or edema, or any induration or inflexibility of the skin in the area of the scar.  No limitation was present resulting from the scar, and there was no evidence of any disfigurement.  

Further examination revealed two thoracotomy scars from the Veteran's previous chest tube placement.  One scar was located on the left mid-axillary line, and measured 3.5 centimeters long by 1.5 centimeters wide, with a 1-centimeter depression present within the scar.  The second thoracotomy scar was located at the mid-axillary line at approximately the level of T6.  That scar was linear, and measured 3.5 centimeters long by .4 centimeters wide.  At the time of examination, there was no evidence of tenderness to palpation of either thoracotomy scar.  There was no evidence of ulceration or elevation, or any adherence to underlying tissue.  The texture of the skin was normal, and both scars were stable, with no evidence of any elevation or depression.  There was no evidence of inflammation, edema, or keloid formation, or any induration or inflexibility of the skin in the area of the scars.  Finally, at the time of examination, there was no evidence of any limitation resulting from the scars.  

During the course of this appeal, on August 30, 2002, and once again on October 23, 2008, there became effective new regulations for the evaluation of service-connected skin diseases, and, specifically, scars.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board will consider both the former and current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective prior to the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) [overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has concluded, the version more favorable to the Appellant will apply.]

Pursuant to the schedular criteria in effect prior to August 30, 2002, which were essentially the same as those in effect in 1968 (at the time of the original rating decision), a 10 percent evaluation is warranted for scars which are tender or painful on objective demonstration, or which are poorly nourished with repeated ulceration.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804.  Under the revised criteria which became effective August 30, 2002, a 10 percent evaluation is warranted for superficial unstable scars or superficial scars which are painful on examination.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804.  Significantly, the Notes to the aforementioned Diagnostic Codes state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Moreover, a superficial scar is one not associated with underlying soft tissue damage.  Finally, a 10 percent evaluation is warranted for scars other than those of the head, face, or neck, which are deep or cause limited motion when they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. Part 4, Diagnostic Code 7801.

Pursuant to the schedular criteria which became effective October 23, 2008, a compensable evaluation is warranted for scars not of the head, face, or neck, which are deep and nonlinear, and which encompass an area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters), with a deep scar being defined as one associated with underlying soft tissue damage.  A compensable evaluation is, similarly, warranted for scars not of the head, face, or neck, which are superficial and nonlinear, and which encompass an area or areas of 144 square inches (929 square centimeters) or greater, with a superficial scar being defined as one not associated with underlying soft tissue damage.  Finally, a compensable evaluation is warranted for one or two scars that are unstable or painful, with an unstable scar being defined as one where, for any reason, there is frequent loss of covering of the skin over the scar.  Significantly, scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 may be evaluated based on disabling effects not considered in the rating provided under those diagnostic codes under some other appropriate Diagnostic Code.  38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 7801, 7802, 7804, 7805 (effective from October 23, 2008).  

As is clear from the above, under any of the aforementioned applicable schedular criteria, no more than a noncompensable evaluation is warranted for the Veteran's service-connected gunshot wound entrance scar on the left back, or thoracotomy scars.  More specifically, at no time during the course of the current appeal was it demonstrated that the scars in question are tender and/or painful, or either unstable or poorly nourished.  Nor did the Veteran's service-connected gunshot wound entrance scar or thoracotomy scars cover an area or areas exceeding 6 square inches, or result in any limitation of function.  In fact, as of the time of a VA scar examination in March 2009, the Veteran denied any limitations secondary to the aforementioned scars.  The Veteran's entrance wound scars were soft, with no evidence of any ulceration, elevation, or keloid formation, and no adherence to underlying tissue.  The Veteran's thoracotomy scars were similarly lacking in evidence of ulceration or elevation, and similarly showed no evidence of inflammation, edema, or keloid formation.  

Based on the aforementioned, the noncompensable evaluations for the Veteran's gunshot wound entrance scar on the left back and thoracotomy scars of the mid-axillary line at T4 and T6 were appropriate, and increased ratings were not warranted.  

Residuals of a Gunshot Wound to Muscle Groups II and III of the Left Shoulder

As regards the Veteran's residuals of a gunshot wound to Muscle Groups II and III of the left shoulder, the Board notes that, at the time of the aforementioned VA examination in October 1968, there was noted what appeared to be some loss of the pectoralis major muscle mass.  However, no rib removal could be palpated, and bilateral expansion was described as good.  Neurological examination showed deep tendon reflexes to be within normal limits, and sensation, motor function, and pathological reflexes were likewise within normal limits.  

At a June 2003 VA examination the Veteran indicated that a gunshot had entered the left side of his back and exited the anterior left chest area.  However, according to the Veteran, since the time of his last rating examination, his residual muscle injury condition had remained the same.  According to the Veteran, he continued to experience some left shoulder weakness with abduction, lifting, and overhead activities.  He was not taking any medication or following any specific treatment for his disorder.  The Veteran denied any history of left shoulder surgery or use of assistive devices for his left shoulder.  Moreover, according to the Veteran, he experienced no limitations at home due to his left shoulder weakness.  

On physical examination, the Veteran's left chest muscles were negative for atrophy, inflammation, or edema.  No deformity was present, and there was no evidence of any muscle herniation or tendon damage.  The pertinent diagnosis noted was status post gunshot wound to the left latissimus dorsi muscle and left pectoralis major muscle.  The examiner opined that the Veteran's left shoulder was negative for joint deformity or deviation.  Left shoulder strength was 5/5, with no evidence of muscle atrophy, inflammation, or edema, and a range of motion which was within normal limits.  

At a March 2009 VA examination the Veteran again denied any change in his residual muscle injury condition.  He did report some limited range of left shoulder motion, characterized by trouble lifting due to injury in the left chest area.  

On physical examination, the Veteran's left chest muscles were negative for atrophy, inflammation, or edema.  No deformity was present, and there was no evidence of any muscle herniation or tendon damage.  The pertinent diagnosis noted was status post gunshot wound to the left latissimus dorsi muscle and left pectoralis major muscle.  

Pursuant to applicable law and regulation, a 20 percent evaluation is warranted for moderate or moderately severe impairment of Muscle Group II of the nondominant upper extremity, to include, specifically, the extrinsic muscles of the shoulder girdle, including the pectoralis major II, the latissimus dorsi and teres major, pectoralis minor, and rhomboid muscles.  A 20 percent evaluation is, similarly, in order for moderate or moderately severe impairment of Muscle Group III of the nondominant upper extremity, to include the intrinsic muscles of the shoulder girdle, including the pectoralis major/clavicular, and deltoid muscles.  A 30 percent evaluation is warranted where there is evidence of severe impairment of Muscle Group II or Muscle Group III of the nondominant upper extremity.  38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303 (2014).

Pursuant to applicable law and regulation, an open comminuted fracture with muscle or tendon damage is to be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  Moreover, a through-and-through injury with muscle damage is to be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Moreover, under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries are to be classified as slight, moderate, moderately severe, or severe, defined as follows:  

(1) Slight:  simple wound of muscle without debridement or infection, with service department records showing superficial wounds with brief treatment and return to duty, and healing with good functional results.  No cardinal signs or symptoms of muscle disability are shown.  No more than minimal scarring, with no evidence of any fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle tissue.

(2) Moderate:  a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Service department records or other evidence show inservice treatment for the wound, in conjunction with a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, in particular, lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Entrance and (if present) exit scars are small or linear, indicating a short track of the missile through the muscle tissue, with some loss of deep fascia or muscle substance or impairment of muscle tonus in conjunction with loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe:  through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Service department records or other evidence show hospitalization for a prolonged period for treatment of the wound.  Consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Entrance and (if present) exit scars indicating a track of the missile through one or more muscle groups, with indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.

(4) Severe:  Through-and-through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other evidence show hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of an inability to keep up with work requirements.  Ragged, depressed and adherent scars indicating wide damage to the muscle groups in the missile track, with palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side show severe impairment of function  Where present, the following are also signs of severe muscle disability:  (a) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2014).

Finally, the combined evaluation of muscle groups acting upon a single unankylosed joint (such as, in this case, the left shoulder) must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) (2014).

Based on the aforementioned, the Board finds that the Veteran suffered moderately severe impairment of Muscle Groups II and III as a result of his inservice gunshot wound.  This is particularly the case given the fact that the Veteran suffered a through-and-through gunshot wound to the pectoralis major and latissimus dorsi muscles, followed by debridement.  Service department records showed hospitalization for a prolonged period for treatment of the Veteran's injuries, while entrance and exit scars showed a track of the missile through one or more muscle groups.  Notwithstanding the various arguments of the appellant's attorney, there exists no evidence that, as a result of the Veteran's inservice gunshot wound, he experienced severe disability of Muscle Groups II and III.  This is particularly the case given the fact that, over the course of time, there was no evidence of ragged, depressed, or adherent scars.  Nor did palpation show any loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  At no time did Muscle Groups II and III swell or harden abnormally in contraction.  Nor was there evidence of visible or measurable atrophy, or atrophy of muscle groups not in the track of the missile, in particular, the trapezius and serratus of the Veteran's left shoulder girdle.  

Based on the aforementioned, the Board finds that separate and distinct 20 percent, but no more, evaluations are in order for the Veteran's service-connected residuals of a gunshot wound to Muscle Groups II and III based on moderately severe impairment of each of those muscle groups.  Even assuming, for the sake of argument, that impairment of the muscle groups in question was "severe," no more than a combined 40 percent evaluation for those muscle groups would be in order, given the provisions of 38 C.F.R. § 4.55(d) governing combined evaluations of muscle groups acting upon a single unankylosed joint (such as the Veteran's left shoulder).  

As regards consideration of referral for an extraschedular rating for the Veteran's service-connected scars and/or muscle group injuries, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, with no referral required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the disabilities in question are fully contemplated by the applicable rating criteria.  In that regard, pathology associated with the disabilities under consideration is appropriately rated by using symptoms such as those described in the rating criteria.  In the case at hand, there is no evidence that the Veteran was frequently hospitalized for the disabilities under consideration during the term addressed therein.  Accordingly, the Board finds that referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to an initial compensable evaluation for a gunshot wound entrance scar on the left back is denied.

Entitlement to an initial compensable evaluation for thoracotomy scars of the mid-axillary line at T4 and T6 is denied.

Entitlement to a separate 20 percent evaluation, but no more, for residuals of a gunshot wound to Muscle Group II of the left (minor) shoulder is granted, subject to those regulations governing the award of monetary benefits.  

Entitlement to a separate 20 percent evaluation, but no more, for residuals of a gunshot wound to Muscle Group III of the left (minor) shoulder is granted, subject to those regulations governing the award of monetary benefits.  



			
	DEREK R. BROWN		MICHAEL A. HERMAN
	 Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals



	                         ___________________________________________
CHERYL MASON
Veterans Law Judge
Board of Veterans' Appeals
	                  

Department of Veterans Affairs


